[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 05-15621
                                                                    June 2, 2006
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK

                        D. C. Docket No. 05-00049-CR-CB

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

TAIJUAN DESHUN LUCAS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                  (June 2, 2006)

Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

      Taijuan Lucas appeals his 210-month sentence, which was imposed after he

pled guilty to one count of being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g).     On appeal, Lucas argues that the district court erred by
enhancing his sentence, pursuant to the Armed Career Criminal Act (“ACCA”),

based on the court’s finding that he had three qualifying prior convictions under 18

U.S.C. § 924(e). Lucas asserts that, pursuant to Blakely v. Washington, 542 U.S.

296 (2004), his predicate prior convictions must be admitted by him or proven to a

jury beyond a reasonable doubt. Lucas acknowledges that the Supreme Court has

not overruled Almendarez-Torres v. United States, 523 U.S. 224, 228 (1998), in

which the Court held that the government need not allege in the indictment or

prove beyond a reasonable doubt a defendant’s prior convictions for purposes of

enhancing a sentence based on those convictions. Lucas also concedes that we

lack the authority to overrule the Almendarez-Torres decision, but states that he

raises the issue to preserve it for review in the Supreme Court.       Pursuant to

Almendarez-Torres and our controlling caselaw, we affirm.

      In Almendarez-Torres, the Supreme Court held that the government is not

required to allege in its indictment, nor must it prove beyond a reasonable doubt,

that a defendant had prior convictions in order for a district court to properly use

those convictions to enhance a sentence.     Id.   The Court went on to hold that

“neither the statute nor the Constitution requires the Government to charge the

factor that it mentions, an earlier conviction, in the indictment.” Id. at 226-272.

We have held that Almendarez-Torres “was left undisturbed by Apprendi [v. New



                                         2
Jersey, 530 U.S. 466, 489-90, 120 S. Ct. 2348, 2362-63, 147 L. Ed. 2d 435 (2000)],

Blakely[v. Washington], 542 U.S. 296, 303, 124 S. Ct. 2531, 2537, 159 L. Ed. 2d

403 (2004)], and [United States v.] Booker[, 543 U.S. 220, 243-44, 125 S. Ct. 738,

755-756, 160 L. Ed. 2d 621 (2005)].” United States v. Shelton, 400 F.3d 1325,

1329 (11th Cir. 2005). “Put another way, because the prior-conviction exception

remains undisturbed after Booker, a district court does not err by relying on prior

convictions to enhance a defendant’s sentence.” United States v. Orduno-Mireles,

405 F.3d 960, 962 (11th Cir.), cert. denied,--- U.S. ----, 126 S. Ct. 223 (2005); see

also United States v. Gibson, 434 F.3d 1234, 1246 (11th Cir. 2006) (“In sum,

under the Supreme Court’s recent precedents neither the Fifth Amendment nor the

Sixth Amendment prevented the district court from finding the fact of [the

defendant’s] prior convictions, or using them to designate him a . . . career

offender.”).

      Given this state of the law, the district court did not err by enhancing

Lucas’s sentence based on prior convictions not alleged in the indictment.

      AFFIRMED.




                                         3